Johnson, J.,
dissenting: I respectfully dissent. I would not expand the concept of neghgent entrustment to include a cause of action by an entrustee against the entrustor, i.e., first-party negH-gent entrustment. I believe that adults have to accept sole responsibility for their own poor choices or careless conduct. The fact that *543an adult is known to have frequently exercised bad judgment in the past should not create a duty in every other adult in the universe to protect that careless person from himself or herself. I decline to join with the majority in being an enabler for persons who blame others for their own shortcomings. Here, Leroy should not be held to be Driscoll’s insurer just because Leroy tried to help Driscoll with the loan of a car. By expanding the law of negligent entrustment, the majority provides the mechanism to guarantee that no good deed shall go unpunished and that no imprudent act shall go unrewarded.
The obvious and direct cause of Driscoll’s injuries was an automobile accident which he admits was proximately caused by his own failure to yield the right-of-way. There is no allegation that either Leroy or his car caused or even contributed to Driscoll’s driving infraction or to the accident; Driscoll caused his own injuries. Moreover, there is no allegation that Driscoll was incapable of safely operating the vehicle when he was granted permission to use it. Rather, the allegation, as I understand it, is that Leroy knew of Driscoll’s propensity for being reckless or careless and, therefore, should not have been kind enough to permit Driscoll to use the vehicle. The circular absurdity of the situation comes into focus when one contemplates whether Leroy should be able to seek reimbursement from Driscoll, the tortfeasor, because Driscoll’s negligence was tire proximate cause of Leroy having to respond with damages payable to Driscoll, the plaintiff, i.e., “but for” Driscoll’s negligence, Leroy would have owed no one anything, so Driscoll should indemnify Leroy for any damages Leroy will have to pay.
The majority finds support for that circuity, i.e., for a first-party negligent entrustment action, in certain language used in Restatement (Second) of Torts § 390 (1964), which tire majority declares to be “an accurate description of a negligent entrustment claim under Kansas law.” I submit that, to the extent § 390 purports to establish a first-party claim for negligent entrustment, in addition to our traditional third-party cause of action, it only describes the law in Kansas as of today’s opinion. The majority’s reliance on Greenwood v. Gardner, 189 Kan. 68, 366 P.2d 780 (1961), in sup*544port of tire prior existence of a first-party cause of action reads far too much into the actual holding of that opinion.
Greenwood was in a slightly different procedural posture than this case. The defendant grandfather in Greenwood appealed from the trial court’s order overruling his demurrer to plaintiff grandson’s petition. A defendant could demur to a petition only where certain statutorily specified defects appeared on the face of the petition, otherwise the defendant had to file an answer to raise his or her defenses. See Moore v. State Highway Commission, 188 Kan. 338, Syl. ¶ 1, 362 P.2d 646 (1961). Moreover, if facts outside tire petition were necessary for the court to decide an issue, demurrer was improper, and the defendant had to file an answer. See Moore, 188 Kan. at 343. In other words, tire Greenwood holding affirmed the district court’s ruling that the defendant had to proceed to file an answer in that case.
Granted, the motion to dismiss for failure to state a claim utilized here is a similar procedure. See Black’s Law Dictionary 465 (8th ed. 2004) (in most jurisdictions demurrer is now called motion to dismiss); see also Knight v. Neodesha Police Dept., 5 Kan. App. 2d 472, Syl. ¶ 1, 620 P.2d 837 (1980) (when motion to dismiss raises issue of claim’s legal sufficiency, motion treated as modem equivalent of demurrer). But there are significant factual and legal differences between this case and Greenwood.
Factually, Greenwood did not involve the loan of a vehicle to another. The grandfather was always in possession and control of the vehicle, notwithstanding his move from the driver’s seat to the passenger’s seat. He could have told tire grandson to stop the car at any time. Indeed, the plaintiff s negligence allegations included a claim of “continuing negligence in directing [the grandchild] to drive the automobile into the intersection . . . and in failing to instruct and control the plaintiff child during the course of driving the car into the blind intersection.” 189 Kan. at 71. That claim sounds more like a negligent supervision complaint than a negligent entrustment of chattel action. In that vein, one would suspect that a lawsuit would have been filed if grandfather had told the grandson to walk into the blind intersection to look for traffic and the child had been hit by the same car, albeit afoot. Moreover, we *545surely are not saying that the duty owed by one adult to supervise the conduct of another adult is on a par with the duty owed by a babysitting grandfather to supervise &e conduct of a 10-year-old grandson entrusted to his care. To be sure, the grandson should probably have included a negligent entrustment claim against his own parents for entrusting him to the grandfather.
Legally, the opinion specifically noted that defendant grandfather did not challenge plaintiff grandson’s allegations that grandfather committed “various acts of negligence”; but rather the demurring defendant argued that the plaintiff had failed to effectively assert that “such acts [of negligence] were or could have been a proximate cause of any damage to plaintiff.” 189 Kan. at 70. Interestingly, Greenwood cited to G.S. 1949, 8-222, which provided:
“Every owner of a motor vehicle causing or knowingly permitting a minor under the age of sixteen years to drive such vehicle upon a highway, and any person who gives or furnishes a motor vehicle to such minor, shall be jointly and severally hable with such minor for any damages caused by the negligence of such minor in driving such vehicle.”
But the opinion then proceeded to review the caselaw on proximate cause, emphasizing that “the question of proximate cause is one of fact for the jury.” 189 Kan. at 71. In other words, Greenwood refused to take away from the jury the question of whether the grandfather s acts of negligence, including the continuing negligence with respect to directing, controlling, and instructing the grandson s driving, were the proximate cause of the grandson’s injuries. That is much different than saying this State recognizes a first-parly negligent entrustment action for simply allowing another to use one’s vehicle.
Moreover, diere is a foundational reason to differentiate between first-party and third-party negligent entrustment actions. In the third-party circumstance, the person entrusting another with a chattel is in a better position to know the potential risks associated with that entrustment, as compared to the third-party victim. For instance, here, the driver of the vehicle to whom Driscoll failed to yield the right-of-way was unlikely to have possessed the same knowledge that Leroy had of Driscoll’s reckless propensities. Accordingly, the entrustor is in a superior position to avoid the risks *546of the entrustee’s misuse of the chattel. Thus, as between the unknowing and innocent third party and die knowing entrustor of the chattel, it is acceptable to impose a duty on that entrustor to protect tire public at large against the likelihood of such chattel misuse.
However, the superior knowledge and risk-avoidance rationales do not exist in the first-party scenario. The entrustee has as good, if not better, knowledge of the potential risks and definitely has a greater ability to avoid those risks. Here, for instance, Driscoll knew better than Leroy as to whether Driscoll would drink before driving or would ignore the rules of the road when driving Leroy’s vehicle. Indeed, Driscoll was the only person that could have completely avoided the risk of this accident, because if Leroy had not loaned Driscoll a vehicle, Driscoll might well have obtained one from another source and caused the accident anyway. In short, I would find that Leroy did not owe any duty to Driscoll with respect to Driscoll’s operation of the loaned vehicle.
Finally, I must comment on the counterintuitive scenario created by declaring the existence of a first-party negligent entrustment cause of action while maintaining the prohibition on any cause of action against a supplier of alcohol for the alcohol-related injuries caused to and by the consumers of the alcohol. Under the majority’s holding, if a person had provided sufficient alcohol to Driscoll to get him falling down drunk before he left in Leroy’s car to get into the accident, neither the third-party accident victim nor Driscoll himself could sue tire alcohol provider. But both the diird-party victim and Driscoll can sue Leroy because he loaned Driscoll his car. In odrer words, the person who provided the reason for the accident is free from Lability, while the person who simply provided the instrumentality of the accident is hable all around. That simply should not be, and the majority cannot avoid that silliness by blaming the legislature. It is this court, not the legislature, that is adopting the first-party negligent entrustment cause of action via common-law declaration. I would not do so.